NOT DESIGNATED FOR PUBLICATION

                                              No. 123,033

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       RAY ANTHONY MILES,
                                            Appellant,

                                                   v.

  SHAWNEE COUNTY, BRIAN COLE, ANGELA MCHARDIE, CPT. PARKER, CPT. RUCKER,
                      SGT. POTTER, and C.O. HANSON,
                                Appellees.


                                   MEMORANDUM OPINION

       Appeal from Shawnee District Court; RICHARD D. ANDERSON, judge. Opinion filed March 5,
2021. Affirmed.


       Ray Anthony Miles, appellant pro se.


       Ashley R. Biegert, assistant county counselor, for appellees.


Before ARNOLD-BURGER, C.J., BRUNS and POWELL, JJ.


       PER CURIAM: Ray Anthony Miles filed a pro se civil petition against Shawnee
County and several employees of the Shawnee County Department of Corrections
alleging a violation of his constitutional rights. Miles asked the district court for "relief,"
but he was unclear as to what relief was sought. On appeal, Miles alleges that a default
judgment should have been entered in his favor and that the district court erred in
dismissing this case. Finding no reversable error, we affirm the district court's dismissal
of this action.



                                                    1
                                            FACTS

        On September 12, 2019, Miles filed a pro se petition for relief in the Shawnee
County District Court against Shawnee County and multiple employees of the Shawnee
County Department of Corrections. At all times relevant to this appeal, Miles was an
inmate at the Shawnee County Jail. In his petition, Miles alleged that various employees
of the Department of Corrections used excessive force against him. He further alleged
that the actions of these employees constituted cruel and unusual punishment. The
petition and summons were served on each defendant by certified mail on September 30,
2019.


        On October 17, 2019, the defendants sought a 14-day extension of time to respond
to Miles' petition. The requested extension was granted on the same day by the Clerk of
the Shawnee County District Court under Kansas Supreme Court Rule 113 (2020 Kan. S.
Ct. R. 184). In granting the extension of time, the district court clerk ordered the
defendants to respond to Miles' petition by November 4, 2019. Prior to the expiration of
the new deadline for filing responsive pleadings, Miles filed a motion seeking default
judgment.


        On November 4, 2019, the defendants filed a joint motion to dismiss this action
pursuant to K.S.A. 60-212(b)(6). Miles did not respond to the motion to dismiss. Instead,
he filed another motion seeking a default judgment against the defendants.


        The district court entered a memorandum decision and order on January 24, 2019.
In its order, the district court dismissed Miles' petition on the ground that he had failed to
exhaust administrative remedies before filing the lawsuit as required by K.S.A. 75-
52,138. In addition, the district court denied Miles' pending motions seeking default
judgment and other relief. Thereafter, Miles filed a timely notice of appeal.



                                              2
                                            ANALYSIS

       On appeal, Miles—who is acting pro se—presents two issues. First, whether the
district court committed judicial misconduct. Second, whether the defendants responded
to the petition in a timely manner. No other issues are presented. In particular, we note
that Miles does not challenge the ground on which the district court dismissed his
petition.


Allegation of Judicial Misconduct

       In his brief, Miles argues that the district court failed to comply with court rules
and procedures. On appeal, our review over judicial misconduct claims is unlimited.
Moreover, we review such claims in light of the particular facts and circumstances
surrounding the allegation. State v. Boothby, 310 Kan. 619, 624-25, 448 P.3d 416 (2019).
In reviewing the record on appeal, we find nothing to support Miles' allegation of judicial
misconduct.


       Attempting to give Miles the benefit of the doubt, it appears that his judicial
misconduct claim is based on the district court's failure to grant a default judgment in his
favor. However, as we will discuss in more detail below, the district court did not err in
failing to grant Miles a default judgment because the defendants obtained an extension to
file an answer or other responsive pleading. In turn, the defendants timely filed a motion
to dismiss in reliance on that extension.


       Miles also suggests that the district court judge was obligated to hear his motions
within 30 days after they were filed. Although he cites us to "District Court Rule 166
(A)" in his brief, we assume he is referring to Kansas Supreme Court Rule 166(a) (2020
Kan. S. Ct. R. 215). This rule provides that "[a] judge of the district court must issue a
ruling on a civil motion no later than 30 days after the motion's final submission . . . ."


                                               3
       We note that Rule 166(a) does not require a district court to hold a hearing on all
pending motions. Moreover, the time for ruling does not begin to run until a motion is
deemed to be finally submitted. Here, a review of the record reveals that Miles failed to
respond to the motion to dismiss filed by the defendants. Once the response time had
expired, the district court deemed all of the motions to be submitted for decision. Under
these circumstances, we find that the district court ruled on the pending motions in a
reasonable time period. Thus, we find no judicial misconduct.


Request for Default Judgment

       Miles also contends that the district court should have granted a default judgment
in his favor based on his belief that the defendants failed to file a timely response to his
petition. In response, the defendants contend that they filed a responsive pleading—in the
form of a motion to dismiss pursuant to K.S.A. 2019 Supp. 60-212(b)(6)—in a timely
manner. To the extent this issue involves statutory interpretation, our review is unlimited.
State v. Alvarez, 309 Kan. 203, 205, 432 P.3d 1015 (2019).


       The most fundamental rule of statutory construction is that the intent of the
Legislature governs if that intent can be ascertained. State ex rel. Schmidt v. City of
Wichita, 303 Kan. 650, 659, 367 P.3d 282 (2016). We must first attempt to ascertain
legislative intent through the statutory language enacted, giving common words their
ordinary meanings. Nauheim v. City of Topeka, 309 Kan. 145, 149, 432 P.3d 647 (2019).
When a statute is plain and unambiguous, we are not to speculate about the legislative
intent behind that clear language, and we should refrain from reading something into the
statute that is not readily found in its words. Ullery v. Othick, 304 Kan. 405, 409, 372
P.3d 1135 (2016).


       In his brief, Miles argues that the defendants were served on September 24, 2019.
However, a review of the record reveals that the summonses were issued to the Shawnee

                                              4
County Sheriff on September 24, 2019, but were not served on the defendants until
September 30, 2019. Under K.S.A. 2019 Supp. 60-212(a)(1)(A)(i), the defendants were
required to serve an answer or other responsive pleading within 21 days of being served
with process. In other words, the defendants had until October 21, 2019, to file an answer
or other responsive pleading.


       On October 17, 2019—which was well within the 21-day deadline for filing an
answer or other responsive pleading following service—the defendants timely sought a
clerk's extension of time to respond under Kansas Supreme Court Rule 113 (2020 Kan. S.
Ct. R. 184). This rule provides that "[t]he clerk may extend for a period of no more than
14 days the initial time to plead to a petition in a civil action . . . ."


       Acting within her authority, the Clerk of the Shawnee County District Court
granted the defendants an extension of time until November 4, 2019. In turn, the record
reflects that the defendants filed their motion to dismiss on November 4, 2019.
Consequently, the defendants filed a responsive pleading in a timely manner, and Miles
was not entitled to a default judgment.


       After Miles failed to respond to the motion to dismiss filed by the defendants, the
district court deemed the pending motions to be finally submitted and issued its decision.
As discussed above, the district court dismissed Miles' petition for failure to exhaust
administrative remedies before filing his petition, and Miles does not challenge this
finding by the district court on appeal. Issues not raised or adequately briefed are deemed
waived or abandoned. In re Marriage of Williams, 307 Kan. 960, 977, 417 P.3d 1033
(2018).


       Finally, we note that in his brief, Miles refers to his petition as being filed pursuant
to K.S.A. 60-1501. Based on our review of the record, we do not find that Miles labeled
his petition as one being filed under K.S.A. 60-1501 but simply as a petition seeking

                                                 5
relief against the defendants. Miles does not make any claim on appeal that we should
consider the merits of his petition as a K.S.A. 60-1501 petition. Instead, he alleges
judicial misconduct and claims that the district court should have granted a default
judgment in his favor. A default judgment is not a remedy a petitioner would seek in a
K.S.A. 60-1501 petition. Further, Miles did not respond to the defendants' motion to
dismiss the action under K.S.A. 2019 Supp. 60-212(b)(6).


       As such, we find that the district court appropriately ruled on the motion to
dismiss under the authority set forth in K.S.A. 2019 Supp. 60-212(b)(6).
Notwithstanding, we find that the result would be the same even if Miles had filed his
petition under K.S.A. 60-1501, as Miles does not ask us to consider the merits as set forth
in his petition. As noted, issues not raised on appeal are deemed waived.


       Affirmed.




                                             6